Citation Nr: 1643994	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to an initial compensable rating for atopic dermatitis, evaluated as noncompensable prior to January 5, 2016, and as 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to June 1967.

These matters came to the Board of Veterans' Appeals (Board) from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied the service connection issues; denied entitlement to a compensable rating for bilateral hearing loss; and, granted entitlement to service connection for atopic dermatitis, assigning a noncompensable rating, effective March 11, 2010.  

The Veteran and his spouse testified at a Board hearing before the undersigned in September 2015; the transcript is of record.

These matters were remanded in November 2015.

In a February 2016 rating decision, the Appeals Management Center (AMC) assigned a 10 percent disability rating to atopic dermatitis, effective January 5, 2016.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic headache disability is not shown, and any symptomatology of headaches is not due active service nor caused by or permanently worsened by a service-connected disability.  

2.  Hypertension did not manifest in service, did not manifest within a year of separation from service, and was not caused or permanently worsened by a service-connected disability.

3.  Gout did not manifest in service, did not manifest within a year of separation from service, and was not caused or permanently worsened by a service-connected disability.

4.  The Veteran has no worse than level II hearing loss in the right ear, and no worse than level I hearing loss in the left ear.

5.  Atopic dermatitis affects at least 5 percent but less than 20 percent of the exposed areas, and does not affect 20 to 40 percent of the entire body and does not require systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for entitlement to a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2015).

5.  From March 11, 2010, the criteria for entitlement to a 10 percent disability rating (but no higher) for atopic dermatitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board finds that all notification and development action needed to arrive at a decision on the above two claims has been accomplished.  Through notice letters dated July 2010 and March 2012, the RO notified the Veteran of the information and evidence needed to substantiate his claims and of VA's duty to assist in developing his claims.  These letters satisfied the requirements of the VCAA, and no additional notice is required. 

All necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment records, VA treatment records, private treatment records and lay statements and testimony from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations regarding his service connection and increased rating claims which are discussed in detail below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claims has been met.  38 C.F.R. § 3.159 (c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's Board hearing, the undersigned identified the issues on appeal and asked the Veteran about the treatment received for his condition to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of his condition.  Moreover, as a result of his testimony, the issue was remanded to assess the nature and etiology of his claimed conditions and the severity of his service-connected conditions.  The Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

The Veteran asserts that he has a headache condition that is due to active service.  06/14/2010 VBMS, VA 21-4138 Statement in Support of Claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, including hypertension, and arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The Veteran has claimed entitlement to service connection for hypertension and gout on the basis that such conditions are due to or aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction, rated 20 percent disabling.  03/11/2010 VBMS, VA 21-4138 Statement in Support of Claim; 09/16/2011 VBMS, VA 21-526b, Veteran Supplemental Claim.  It has also been contended that his headaches are due to his service-connected diabetes mellitus.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Headaches

Service treatment records reflect that the Veteran complained of a severe headache in June 1961.  02/06/2009 VBMS, STR-Medical at 22.  No abnormalities were shown on separation examination.

Post-service treatment records on file do not reflect a diagnosis of or consistent treatment for manifestations of a chronic headache disability.  An August 2005 outpatient record shows a complaint of head pain, but there are no other records addressing this.

In March 2011, the Veteran underwent a VA examination.  03/16/2011 VBMS, VA Examination.  It was noted that he wakes up with headaches in the morning likely due to a combination of high blood pressure and diabetes.  The headaches typically would last for a few hours and go away after he starts moving around, gets the blood circulating.  In a May 2011 addendum opinion, the examiner noted that the Veteran's headaches had been intermittent for several years.  There had been no documented incapacitating periods of headaches over the past 12 months.  The Veteran stated that the headaches were somewhat dull when they do occur, no more than a couple of times a week, and usually resolve after he has been out of bed for a couple of hours.  There is no history of early morning hypoglycemic episodes.  Additionally, there are multiple potential etiologies for headaches including the use of Terazosin that the Veteran takes at bedtime for benign prostatic hyperplasia.  The examiner explained that morning headaches are not an uncommon side effect from the use of bedtime dosing of Terazosin.  Therefore, the examiner opined that it was less likely than not that the headaches were related to the service-connected diabetes.  05/11/2011 VBMS, VA Examination.  

In January 2016, the Veteran underwent a VA examination.  He reported having mild generalized headaches, primarily in the mornings which resolve without treatment.  The examiner stated that the Veteran has claimed secondary service connection for headaches related to diabetes mellitus, type II.  The examiner noted that medical records and current exam were negative for a diagnosed chronic headache condition.  The nature of the described headaches is rather suggestive of obstructive sleep apnea (OSA), which is documented in his medical records dating back to 2001.  While diabetes and OSA share the predominant risk factor of obesity, no medical evidence has supported a causal relationship between the two conditions.  As there is no separate headache condition outside of the spectrum of his OSA of record, any association between the headaches and diabetes (or antidiabetic medication) would be tertiary, and less likely than his OSA to be of any major contribution to the occurrence of his headaches.

While the Veteran suffers from headache symptomatology, the evidence of record does not establish that he suffers from a chronic disability manifested by headaches.  In the absence of proof of a current chronic headache disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic headache disability, the Board must conclude the Veteran does not currently suffer from such disability.  The Board acknowledges the Veteran's reported headache symptomatology but both the March 2011 and January 2016 VA examiners found no chronic headache disability.  Without competent evidence of a condition due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In the alternative, even if the Board were to accept that the Veteran has a headache disability, the evidence of record does not support a finding that his headaches are due to service or due to or aggravated by a service-connected disability.  

There is nothing in the evidence of record that suggests a relationship between his headache symptomatology claimed in 2010 to his headache complaint in 1961, almost a half century earlier.  No chronic condition was diagnosed in service, and no chronic condition has been diagnosed post-service that is due to active service.

As explained by the March 2011 VA examiner morning headaches are not an uncommon side effect from Terazosin.  Likewise, the January 2016 VA examiner suggested that the headache symptomatology could be due to his OSA.  Neither VA examiner determined that there was a relationship between his headache symptomatology and his diabetes mellitus, type II.  

The Board finds that the VA physicians' opinions are probative as they were based on review of the medical and lay evidence of record, and the physicians provided a clear rationale in support of the negative opinions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the complete applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to diagnose his condition nor to find that he has a chronic condition due to service or due to or aggravated by a service-connected disability.  His opinion is not competent, given the complexity of the medical question involved.  Medical opinions were sought which were negative.  The medical evidence and the probative opinions outweigh the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between a headache condition and a disease or injury in service, or against any relationship to a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).

Hypertension

The service treatment records reflect normal blood pressure readings.  Post-service evidence does not show hypertension until decades after separation and there is no showing of continuous symptomatology based on the lay evidence.  Indeed, the Veteran is not contending that his hypertension had its onset in service.  Rather, he asserts that it is secondary to his service-connected diabetes mellitus.

In May 2012, the Veteran underwent a VA examination.  05/31/2012 VBMS, VA Examination.  It was noted that the Veteran had elevated blood pressure for about ten years.  His diabetes mellitus had been diagnosed at about the same time, around 2001/2002.  The examiner opined that it was less likely as not that the Veteran's current hypertension is proximately due to or the result of his service-connected diabetes mellitus, type II.  The examiner reasoned that the Veteran appeared to have developed both hypertension and type II diabetes at the same time, thus the two conditions were concurrent and thus hypertension is not proximately due to the diabetes.  Also, the examiner noted that VA standards require that diabetes induced hypertension be accompanied by diabetic nephropathy in order to be causally associated.  The Veteran's renal studies were all normal with the exception of a mildly reduced GFR; also his microalbumin was less than 5 mg/L, which means that he does not have diabetic nephropathy.  

In January 2016, the Veteran underwent a VA examination.  It was noted that the Veteran was diagnosed with hypertension in 2002 and has been on antihypertensive medication since 2003.  He is currently on Lisinopril 40mg daily with reported home blood pressures in the 120-140/50-60s range.  He denied any progression or worsening of his hypertension over time.  The Veteran has claimed service connection for hypertension secondary to his service-connected diabetes.  Record review reveals that Veteran was diagnosed with type II, diabetes mellitus, in 2001 and was diagnosed and treated for hypertension in 2002-2003.  He has had no positive testing for microalbuminuria that would be consistent with a diagnosis of diabetic nephropathy since, or prior to, his diagnosis of hypertension.  VA standards require that diabetes induced hypertension be accompanied by diabetic nephropathy in order to be causally associated.  Furthermore, medical treatment records and the Veteran's own statements support that his hypertension has been stable over the years without any unusual progression that would suggest an underlying aggravating factor.  The medications prescribed for treatment of his diabetes (pioglitazone and metformin) have not been associated with any substantial increases in blood pressures.  The examiner opined that it is therefore less likely than not that this Veteran's hypertension was caused or aggravated by his type II, diabetes mellitus, or its treatment.

The Board finds that the opinions of the May 2012 and January 2016 VA examiners are probative, as they were based on a review of the evidence and clear rationales are provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiners' opinions, the Board cannot reach a finding that the Veteran has hypertension that is due to or aggravated by a service-connected disability.  

The Board has given consideration to the lay evidence from the Veteran pertaining to his hypertension, to include his assertions that his hypertension is caused by or has been aggravated by his diabetes mellitus.  The Veteran, however, does not have the requisite medical expertise to find that his current hypertension is due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of his diagnosis and assertions, a medical opinion was sought which was negative.  The medical opinion outweighs the lay contentions of the Veteran.  

The Board notes that hypertension is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As noted, hypertension was diagnosed in 2002, thus decades after separation from service.  The evidence of record does not support a finding that hypertension was shown within a year of separation from service.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the present case the Veteran has not asserted that he has hypertension that manifested in service or within a year of separation from service, rather he asserts that his condition is due to a service-connected disability.  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between the claimed hypertension and a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Gout

The service treatment records reflect no findings or complaints referable to gout.  Post-service evidence does not show gout until decades after separation and there is no showing of continuous symptomatology based on the lay evidence.  Indeed, the Veteran is not contending that his gout had its onset in service.  Rather, he asserts that it is secondary to his service-connected diabetes mellitus.

In March 2011, the Veteran underwent a VA examination.  See 03/09/2011 VBMS entry, VA Examination.  The examiner found no evidence in the service treatment record of the Veteran having complaints, treatment, or symptoms of gout while on active duty.  Based on the evidence available, the examiner opined that the Veteran's gout was not due to military service.  The examiner stated that a review of the accepted peer reviewed medical literature showed no definitive medical data noting a causal link between diabetes and gout.  In a May 2011 addendum opinion, the examiner stated that there is no direct causal relationship between diabetes mellitus and gout.  Numerous similar factors can result in both conditions such as obesity, diet and family history.  However, no medical evidence has ever shown a causal relationship between diabetes mellitus and gout.  05/11/2011 VBMS entry, VA Examination.  

In January 2016, the Veteran underwent a VA examination.  The Veteran reported having painful swelling to the right foot about 10 years ago.  He has had no recurrences since the initial presentation and takes allopurinol daily for prevention.  He does report having mild pain noted to the foot when he has gone without his medicine for more than 4 days.  VA treatment records document a history of gout with active prescriptions for allopurinol since 2011.  No uric acid levels or x-rays are of record.  The examiner noted that the Veteran has claimed secondary service connection for gout as related to his type II, diabetes mellitus.  The current examination was negative for any active disease, though the Veteran is maintained on daily allopurinol therapy to prevent recurrences.  Current review of medical literature does not support a causal association between type II, diabetes mellitus, and gout.  While the two conditions are both metabolic disorders and share risk factors such as obesity and diet, there is to date no evidence to support a direct causal or augmentable association between diabetes and gout.  While certain antihypertensive medications have been associated with higher uric acid levels that can trigger gout attacks, no such effect has been observed with this Veteran's prescribed diabetic medications (metformin, actos).  The examiner opined that it is therefore less likely than not that this Veteran's gout was caused by or aggravated by his type II, diabetes mellitus.  

The Board finds that the opinions of the March 2011 and January 2016 VA examiners are probative as the opinions were based on a review of the evidence and clear rationales are provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiners' opinions, the Board cannot reach a finding that the Veteran has gout that is due to or aggravated by a service-connected disability.  

The Board has given consideration to the lay evidence from the Veteran pertaining to his gout, to include his assertions that his gout is caused by or aggravated by his diabetes mellitus.  However, he lacks the requisite medical expertise to find that his current gout is due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of his diagnosis and assertions, a medical opinion was sought which was negative.  The medical opinion outweighs the lay contentions of the Veteran.  

The Board notes that gout, as a form of arthritis, is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  The evidence of record does not support a finding that gout was shown within a year of separation from service.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the present case the Veteran has not asserted that he has gout that manifested in service or within a year of separation from service, rather he asserts that his condition is due to a service-connected disability.  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between the claimed gout and a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the atopic dermatitis appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to the bilateral hearing loss issue, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Bilateral hearing loss

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from "I" for essentially normal acuity, through "XI" for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In the instant case, the request for an increased rating was received in March 2010.  The Veteran has been assigned a noncompensable evaluation throughout the rating period on appeal and the Board finds no basis for an award of a higher rating, as discussed below.  

In February 2011, the Veteran underwent a VA examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
45
65
70
LEFT
30
45
65
75

The pure tone average in the right ear was 53 and 54 in the left ear.  The speech recognition score was 96 percent in the right ear and 100 percent in the left ear.  Such findings translate to level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

At the Board hearing the Veteran testified that his hearing had worsened since the VA examination.  09/23/2015 VBMS, Hearing Testimony at 3.  

In January 2016, the Veteran underwent a VA audiological evaluation.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
50
70
75
LEFT
40
50
65
70

The pure tone average in the right ear was 59 decibels and 56 decibels in the left ear.  Speech recognition scores were 96 percent in both ears.  Such findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

The Board acknowledges the Veteran's statements regarding his hearing loss and the impact on his daily activities, difficulty hearing and understanding speech.  The rating criteria are intended to compensate for the impairment resulting from the hearing loss disability.  38 C.F.R. §§ 4.1, 4.85.  The Veteran's disability does not approximate the criteria for a compensable disability rating.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

Applying the audiologic test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the manifestations of the Veteran's service-connected bilateral hearing loss are fully contemplated by the rating criteria.  A VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examination reports reflect the Veteran's experience difficulty understanding speech, to include his preacher and wife.  The Board finds that rating criteria for hearing loss specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  In short, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for either period.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, for the reasons and bases expressed above, the Board has concluded that a compensable disability rating is not warranted for bilateral hearing loss and the benefit of the doubt is not applicable.  Accordingly, the benefit sought on appeal is denied.

Atopic dermatitis

The Veteran's dermatitis has been rated as noncompensable prior to January 5, 2016 and as 10 percent disabling thereafter.  He asserts that higher evaluations are warranted.

Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7806. 

Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Id.

Dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Id.

Dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas, and; requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Id.

The Board is cognizant of the Court's decision in Johnson v. McDonald, 27 Vet. App. 497, 504 (2016) which held that topical corticosteroids constitute systemic therapy under Diagnostic Code (DC) 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  See also 38 C.F.R. § 4.118 (2015).  As will be discussed below, however, the evidence of record does not reflect that the Veteran has been treated with topical corticosteroids.  

An April 2012 examination indicates that the Veteran had not been treated with oral or topical medications in the past 12 months.  No additional detail was provided as to symptomatology, as the purpose of the examination was to establish service connection.  

A November 2012 VA examination reflects the Veteran's report that he began having intermittent, pruritic rashes of his torso, inguinal area, and buttocks about 5 years prior.  He states this occurs only during the warmer months when he sweats a lot.  He denied seeking medical attention for this rash.  He self-medicates with Selsun Blue and Preparation H which is beneficial.  He also has had nodules of his right posterior shoulder and back since childhood.  The examiner check the 'No' box with regard to whether he has treated with oral or topical medications in the past 12 months for any skin condition.  The examiner found that the Veteran did not have any visible skin condition.  The examiner observed a few pedunculated nodules of right posterior shoulder and back consistent with neurofibromatosis which affects less than 5 percent of the total body surface area with no exposed body area lesions.   

The Veteran, however, testified that when he sustains a dermatitis breakout it affects his chest, arm, back, and legs.  09/23/2015 VBMS entry, Hearing Testimony at 5.  He testified that such breakouts generally occurred once per month.  Id.  

In January 2016, the Veteran underwent a VA examination.  The examiner noted that the Veteran was diagnosed with atopic dermatitis in service for which he uses Selsun Blue about 1-2 times per week.  He reported that the itching is a regular occurrence and results in a visible rash to the trunk (chest, abdomen, back, and groin) about once a week.  He denied any known triggers but does report temporary relief with Selsun Blue.  The examiner stated that the Veteran had treated with topical medications in the past 12 months, specifically selenium sulfide (Selsun Blue), which lasted for 6 weeks or more but not constant.  The examiner stated that dermatitis affected less than 5 percent of the total body area and more than 5 percent but less than 20 percent of the exposed area.  The examiner observed xerotic skin to the hands, left worse than right, with dried patches diffusely over the palms, some cracking around the nail beds and between the fingers with no rashes or lesions noted elsewhere on the body or extremities.  The examiner diagnosed atopic dermatitis.  

While the November 2012 VA examination report does not reflect that more than 5 percent (but less than 20 percent) of the exposed area was affected by dermatitis, the January 2016 VA examination does support this finding, thus warranting the 10 percent rating per Diagnostic Code 7806.  In light of the Veteran's credible testimony that his dermatitis affects his chest, arm, back and legs during breakouts during warm months, in light of the objective findings documented in the January 2016 VA examination report, and affording the Veteran the benefit of the doubt, the Board finds that a 10 percent disability is warranted from March 11, 2010, the date service connection was established.  Such rating compensates the Veteran for the exposed area affected by his dermatitis, even during breakouts.  A disability rating in excess of 10 percent is not warranted as it has not been shown that 20 to 40 percent of the entire body or exposed areas are affected.  The evidence also does not reflect that the Veteran undergoes systemic therapy such as corticosteroids or that he takes other immunosuppressive drugs for his dermatitis.  As detailed above, he treats with Selsun Blue or Preparation H, which are not corticosteroids or immunosuppressive drugs.  

The Board has considered whether a higher rating is available under Diagnostic Code 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  The Board finds that at no time during the pendency of this appeal has the Veteran's skin disorder been shown to result in any disfigurement or scarring that would result in a higher or separate rating.  The Veteran's skin-related symptoms are clearly accounted for in the rating pursuant to Diagnostic Code 7806.  Thus, any other skin criteria are not for application.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nevertheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b).

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1). 

In this case, the Board finds that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected dermatitis.  The symptoms associated with this condition is contemplated by the rating criteria.  Thus, referral for extraschedular consideration is not warranted because the second step of Thun is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  That is, the Veteran's disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321 (b)(1).  The Veteran has not been hospitalized for this condition.  There is no indication that this condition impacts his ability to work.  The Board also notes that the Veteran and his representative have not alleged during the appeal period that his evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture.  

All of the symptoms for the above disability has been considered and compensated, and the rating code is sufficient to rate the Veteran's disability picture.  There are no symptoms that have not been rated in connection with his service-connected disability.  Mittleider v. West, 11 Vet. App.181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Additionally, a collective basis argument has not been raised by the record or contentions.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Accordingly, referral for extraschedular consideration is not for application here.  

The Court has held that entitlement to a total disability rating due to individual unemployment (TDIU) as a result of service-connected disabilities may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disabilities.  As there is no evidence of unemployability due to service-connected disabilities, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gout is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

For the period from March 11, 2010, entitlement to a 10 percent disability rating for atopic dermatitis is granted, but a disability rating in excess of 10 percent is denied.





REMAND

As detailed in the November 2015 Board Remand, the Veteran asserts that his eye disability, specifically diagnosed as macular degeneration, is due to an in-service incident wherein he had a foreign body in his left eye.  See 02/06/2009 VBMS, STR-Medical at 22.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

A May 2005 VA treatment record reflects an assessment of macular degeneration.  07/25/2012 VBMS, Medical Treatment Record-Government Facility at 54.  Likewise, in July 2005, the Veteran underwent private treatment of photodynamic therapy of his left eye secondary to exudative age-related macular degeneration in the foveal area.  07/27/2012 VBMS, Third Party Correspondence.

This issue was remanded to afford the Veteran a VA examination to assess whether he has an acquired or congenital disability of either eye, whether any acquired disability is due to service, and/or whether any congenital disability was subjected to a superimposed injury which created additional disability.

In January 2016, the Veteran underwent a VA examination with an optometrist.  The examiner stated that the Veteran does have a diagnosis of macular degeneration and cataract.  Due to the lack of information between the early 1960s and 2005, the examiner could not, without resorting to mere speculation, answer the question as to what caused the choroidal neovascularization in the left eye and as to whether it was acquired or developed due to age alone.  The Veteran did not report times during battle he got something in his eye, though it was not a prime concern and not medically diagnosed/treated.

The Board does not find that the examiner in January 2016 provided a sufficient explanation for why she could not respond to the Board's inquiry.  

As the VA optometrist was unable to provide an etiological opinion, the Board finds that the Veteran should be afforded another VA examination with an ophthalmologist to assess the etiology of his claimed bilateral eye disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an ophthalmologist to assess the nature and etiology of his claimed eye disability.  The examiner should ensure review of the VBMS and Virtual VA claims folders.  All appropriate testing should be conducted.  The examiner should offer an opinion as to the following:

a)  Please clarify all diagnoses associated with the eyes/vision.

Consideration should be given to the prior diagnoses of record.

b)  Please state whether the Veteran's diagnosed disabilities of the eyes are acquired disabilities or developmental defects. 

c)  For any and all developmental defects of the eyes was such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

d)  For any current acquired disability of the eyes, is such disability causally related to service, to include the foreign body in the left eye? 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

2.  If the service connection claim is not granted in full, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


